DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 12/09/20, Applicant, on 2/25/21, amended claims 1, 3-6, 11, and 13-16. Claims 1-20 are pending in the present application and is under examination on the merit.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 101 rejections of claims 1-20 regarding abstract ideas are still applied in light of Applicant’s amendments and explanations
New 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Information Disclosure Statement
Applicant filed an Information Disclosure Statements (IDS) on 12/09/2020.  This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action.

Drawings
The drawing submitted on 4/16/2019 are accepted in light of Applicant’s amendments to the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 11-20 are directed towards a process, and claims 1-10 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “receive… event information that defines an event, wherein the event information includes event timing information, event participant information, and event objective information for the event; wherein the event timing information specifying an event start date, an event start time and an event stop time for the event, thereby defining an event duration between the event start time and the event stop time; wherein the event participant information identifies individual quick service restaurants participating in the event; wherein the event objective information specifies one or more service metrics on which the individual quick service restaurants are competing during the event; wherein individual ones of the service metrics are based on timing information that represents service durations for individual instances of service being provided during the event duration at the individual quick service restaurants participating in the event,” “initiate, by an event component, the event as defined, through the administrator user interface, wherein initiation of the event effectuates sharing of the event information with the individual quick service restaurants participating in the event; wherein initiation of the event effectuates determinations, from the  event start date, during the event duration, at the individual quick service restaurants participating in the event, of individual sets of values of the one or more service metrics; wherein initiation of the event effectuates presentations on individual user interfaces associated with the individual quick service restaurants of the individual sets of values of the one or more service metrics determined during the event duration,” and “obtain… event-specific results from the individual quick service restaurants participating in the event, subsequent to completion of part or all of the event; wherein the event-specific results are based on the individual sets of values of the one or more service metrics that have been determined during the event duration.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements A system configured for providing a user interface to an event administrator for initiating events among quick service restaurants and to workers at the quick service restaurants, wherein the events include at least one of a contest, a challenge, and a competition between the quick service restaurants, the system comprising: one or more hardware processors configured by machine-readable instructions to: present an administrator user interface to the event administrator,” (computer interfaces for sending and receiving information for display on a computer interface); “automatically present, during the event duration, responsive to the initiation of the event presentations on individual restaurant-specific user interfaces associated with the individual quick service restaurants of the individual sets of values of the one or more service metrics determined during the event duration,” (computer interfaces for sending and receiving information for display on a computer interface); “automatically generate, by an event notification component, notifications based on the obtained event-specific results, automatically transfer the notifications to the individual restaurant-specific user interfaces associated with the individual quick service restaurants that have participated in the event, and wherein, subsequent to the generation of the notifications, the notifications are presented on the individual restaurant-specific user interfaces,” (computer interfaces for sending and receiving information for display on a computer interface); and “automatically present, on the individual restaurant-specific user interfaces associated with the individual quick service restaurants, information based on the event-specific results from the individual quick service restaurants for at least two of the individual quick service restaurants that have participated in the event,” (computer interfaces for sending and receiving information for display on a computer interface). Additionally, independent claim 11 recite further additional elements: “providing user interfaces to an event administrator for initiating events among quick service restaurants, and to workers at the quick service restaurants, wherein the events include at least one of a contest, a challenge, and a competition between the quick service restaurants, the method comprising: presenting an administrator user interface to the event administrator,” (computer interfaces for sending and receiving information for display on a computer interface) “automatically present, during the event duration, responsive to the initiation of the event presentations on individual restaurant-specific user interfaces associated with the individual quick service restaurants of the individual sets of values of the one or more service metrics determined during the event duration,” (computer interfaces for sending and receiving information for display on a computer interface); “automatically generate, by an event notification component, notifications based on the obtained event-specific results, automatically transfer the notifications to the individual restaurant-specific user interfaces associated with the individual quick service restaurants that have participated in the event, and wherein, subsequent to the generation of the notifications, the notifications are presented on the individual restaurant-specific user interfaces,” (computer interfaces for sending and receiving information for display on a computer interface); and “automatically present, on the individual restaurant-specific user interfaces associated with the individual quick service restaurants, information based on the event-specific results from the individual quick service restaurants for at least two of the individual quick service restaurants that have participated in the event
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0041]-[0053]). The recited computer elements and functions that are applied to the abstract idea in the claims are “A system configured for providing a user interface to an event administrator for initiating events among quick service restaurants and to workers at the quick service restaurants, wherein the events include at least one of a contest, a challenge, and a competition between the quick service restaurants, the system comprising: one or more hardware processors configured by machine-readable instructions to: present an administrator user interface to the event administrator,” (computer interfaces for sending and receiving information for display on automatically present, during the event duration, responsive to the initiation of the event presentations on individual restaurant-specific user interfaces associated with the individual quick service restaurants of the individual sets of values of the one or more service metrics determined during the event duration,” (computer interfaces for sending and receiving information for display on a computer interface); “automatically generate, by an event notification component, notifications based on the obtained event-specific results, automatically transfer the notifications to the individual restaurant-specific user interfaces associated with the individual quick service restaurants that have participated in the event, and wherein, subsequent to the generation of the notifications, the notifications are presented on the individual restaurant-specific user interfaces,” (computer interfaces for sending and receiving information for display on a computer interface); and “automatically present, on the individual restaurant-specific user interfaces associated with the individual quick service restaurants, information based on the event-specific results from the individual quick service restaurants for at least two of the individual quick service restaurants that have participated in the event,” (computer interfaces for sending and receiving information for display on a computer interface). Additionally, independent claim 11 recite further additional elements: “providing user interfaces to an event administrator for initiating events among quick service restaurants, and to workers at the quick service restaurants, wherein the events include at least one of a contest, a challenge, and a competition between the quick service restaurants, the method comprising: presenting an administrator user interface to the event administrator,” (computer interfaces for sending and receiving information for display on a computer interface) “automatically present, during the event duration, responsive to the initiation of the event presentations on individual restaurant-specific user interfaces associated with the individual quick service restaurants of the individual sets of values of the one or more service metrics determined during the event duration,” (computer interfaces for sending and receiving information for display on a computer interface); “automatically generate, by an event notification component, notifications based on the obtained event-specific results, automatically transfer the notifications to the individual restaurant-specific user interfaces associated with the individual quick service restaurants that have participated in the event, and wherein, subsequent to the generation of the notifications, the notifications are presented on the individual restaurant-specific user interfaces,” (computer interfaces for sending and receiving information for display on a computer interface); and “automatically present, on the individual restaurant-specific user interfaces associated with the individual quick service restaurants, information based on the event-specific results from the individual quick service restaurants for at least two of the individual quick service restaurants that have participated in the event,” (computer interfaces for sending and receiving information for display on a computer interface).  For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claim 11 recites a method that contains substantially similar subject matter as claim 1 and is rejected for the same reasons put forth above in regard to claim 1.
Claims 2-10 and 12-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-10 and 12-20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 4 and 14 recite the additional element of transmission of information over a computer 
Regarding claims 1-10 the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0041]-[0053]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7385479 to Green et al. (hereafter referred to as Green) in view of U.S. Patent Application Publication Number 2007/0067198 to Eggleston (hereafter referred to as Eggleston).
As per claim 1, Green teaches:
A system configured for providing a user interface to an event administrator for initiating events among quick service restaurants and to workers at the quick service restaurants, wherein the events include at least one of a contest, a challenge, and a competition between the quick service restaurants, the system comprising: one or more hardware processors configured by machine-readable instructions to: (Col 17 lines 32-34 and Figs. 1, 5, and 11 teach the system 10 includes an evaluation program that utilizes the data tracked by the system to generate different reports. Col. 20 lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as other monitoring and interactive devices located throughout the retail establishment and on their personnel) are monitored and tracked by the system 10. According to specific and adjustable productivity metrics and goals, each employee is scored and ranked, as previously discussed. At the end of each shift, 
present an administrator user interface to the event administrator (Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator)).
receive, through entry and/or selection by the event administrator via the administrator user interface for the event administrator, event information that defines an event, wherein the event information includes event timing information, event participant information, and event objective information for the event (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a 
wherein the event timing information specifying an event start date, an event start time and an event stop time for the event, thereby defining an event duration between the event start time and the event stop time (Col. 15, lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for an certain shift, 
wherein the event participant information identifies individual quick service restaurants participating in the event (Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator)).
wherein the event objective information specifies one or more service metrics on which the individual quick service restaurants are competing during the event (Col. 20 lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as other monitoring and interactive devices located throughout the retail establishment and on their personnel) are monitored and tracked by the system 10. According to specific and adjustable productivity metrics and goals, each employee is scored and ranked, as previously discussed. At the end of each shift, managers are able to access data reports via printouts from the central unit 20 that show how productive each individual employee was, how each customer service experience was, as well as an aggregated view of how their establishment did from a customer service and productivity perspective as well).
wherein individual ones of the service metrics are based on timing information that represents service durations for individual instances of service being provided during the event duration at the individual quick service restaurants participating in the event (Figures 1 and 3 show on employee units 14 (individual user interfaces). Col. 3, lines 48-55 teach the analyzing software can analyze the data for an employee to arrive at a performance rating or score for the employee based on the employee data of an individual employee. To arrive at the employee rating or score, the system would compare the employee data (such as times to respond to customer requests, frequency of responding to employee requests, frequency of issuing assistance requests, etc.) against a determined standard. Col. 20, lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as other monitoring and interactive devices located throughout the retail establishment and on their personnel) are monitored and tracked by the system 10. According to specific and adjustable productivity metrics and goals, each employee is scored and ranked, as previously discussed. At the end of each shift, managers are able to access data reports via printouts from the central unit 20 that show how productive each individual employee was, how each customer service experience was, as well as an aggregated view of how their establishment did from a customer service and productivity perspective as well).
wherein initiation of the event effectuates sharing of the event information with the individual quick service restaurants participating in the event (Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where 
wherein initiation of the event effectuates determinations, from the event start date, during the event duration, at the individual quick service restaurants participating in the event, of individual sets of values of the one or more service metrics (Figures 1 and 3 show on employee units 14 (individual user interfaces). Col. 3, lines 48-55 teach the analyzing software can analyze the data for an employee to arrive at a performance rating or score for the employee based on the employee data of an individual employee. To arrive at the employee rating or score, the system would compare the employee data (such as times to respond to customer requests, frequency of responding to employee requests, frequency of issuing assistance requests, etc.) against a determined standard. Col. 20, lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as other monitoring and interactive devices located throughout the retail establishment and on their personnel) are monitored and tracked by the system 10. According to specific and adjustable productivity metrics and goals, each employee is scored and ranked, as previously discussed. At the end of each shift, managers are able to access data reports via printouts from the central unit 20 that show how productive each individual employee was, how each customer service experience was, as well as an aggregated view of how their establishment did from a customer service and productivity perspective as well).
automatically present, during the event duration, responsive to the initiation of the event presentations on individual restaurant-specific user interfaces associated with the individual quick service restaurants of the individual sets of values of the one or more service metrics determined during the event duration; (Figures 1 and 3 show on employee units 14 (individual user interfaces). Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, the servers can self-correct their behavior according to suggestions which may be provided by the system in response to the performance rating (or the factors which went into determining the performance rating). Employees can be awarded points based on their productivity scores.  These points can be displayed on the employees' units 14.  In addition, the system can be provided with an in-store monitor located so as to be viewed by the employees; and the employees points can be displayed on the monitor.  Employees can then compete to earn the most points.  When productivity scores are based, in part, upon the employees willingness to respond to the assistance calls of their fellow employees, the competition to earn more productivity points will result in increased service to the customer.  Col. 3, lines 48-55 teach the analyzing software can analyze the data for an employee to arrive at a performance rating or score for the employee based on the employee data of an individual employee. To arrive at the employee rating or score, the system would compare the employee data (such as times to respond to customer requests, frequency of responding to employee requests, frequency of issuing assistance requests, etc.) against a determined standard. (See also Col. 20, lines 13-25)).
automatically obtain, by a metric component, event-specific results from the individual quick service restaurants participating in the event, subsequent to completion of part or all of the event (Col. 5 lines 3-10 teach the various signals that are transmitted by the different units, and the information displayed on the various receiving units enable the system to automatically alert the employees of the establishment as to various guest conditions, employee conditions, table conditions, kitchen and bar conditions, etc., by the processing of system signals and streaming and displaying the signal related data on the receiving unit in real time. Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator)).
wherein the event-specific results are based on the individual sets of values of the one or more service metrics that have been determined during the event duration (Figures 1 and 3 show on employee units 14 (individual user interfaces). Col. 3, lines 48-55 teach the analyzing software can analyze the data for an employee to arrive at a performance rating or score for the employee based on the employee data of an individual employee. To arrive at the employee rating or score, the system would compare the employee data (such as times to respond to customer requests, frequency of responding to employee requests, frequency of issuing assistance requests, etc.) against a determined standard. Col. 20, lines 13-25 teach each employee's behavior using the employee units 
automatically generate, by an event notification component, notifications based on the obtained event-specific results (Col. 25, lines 11-21 teach the survey results would be transmitted to the central unit, where the customer survey information would be stored. The system 10 can transmit the survey results to the manager's unit 14 to alert the manager of customer satisfaction/dissatisfaction status before the customer leaves the restaurant. The evaluation program can use the survey information in generating the employee performance rating and form staffing recommendations. The evaluation program can correlate the survey information for a single employee, a group of employees, etc. for a given or selected time frame {i.e., one shift, a day, week, year, etc.). The survey data could also be used to improve restaurant operations. Col. 5 lines 3-10 teach the various signals that are transmitted by the different units, and the information displayed on the various receiving units enable the system to automatically alert the employees of the establishment as to various guest conditions, employee conditions, table conditions, kitchen and bar conditions, etc., by the processing of system signals and streaming and displaying the signal related data on the receiving unit in real time).
automatically transfer the notifications to the individual restaurant-specific user interfaces associated with the individual quick service restaurants that have participated in the event (Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator). Col. 5 lines 3-10 teach the various signals that are transmitted by the different units, and the information displayed on the various receiving units enable the system to automatically alert the employees of the establishment as to various guest conditions, employee conditions, table conditions, kitchen and bar conditions, etc., by the processing of system signals and streaming and displaying the signal related data on the receiving unit in real time).
and wherein, subsequent to the generation of the notifications, the notifications are presented on the individual restaurant-specific user interfaces (Col. 25, lines 11-21 teach the survey results would be transmitted to the central unit, where the customer survey information would be stored. The system 10 can transmit the survey results to the manager's unit 14 to alert the manager of customer satisfaction/dissatisfaction status before the customer leaves the restaurant. The evaluation program can use the survey information in generating the employee performance rating and form staffing recommendations. The evaluation program can correlate the survey information for a single employee, a group of employees, etc. for a given or selected time frame {i.e., one 
automatically present, on the individual restaurant-specific user interfaces associated with the individual quick service restaurants, information based on the event-specific results from the individual quick service restaurants for at least two of the individual quick service restaurants that have participated in the event (Col. 5 lines 3-10 teach the various signals that are transmitted by the different units, and the information displayed on the various receiving units enable the system to automatically alert the employees of the establishment as to various guest conditions, employee conditions, table conditions, kitchen and bar conditions, etc., by the processing of system signals and streaming and displaying the signal related data on the receiving unit in real time. Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or 
Green teaches monitoring performance of workers at various quick-service restaurants and determining performance of particular restaurants compared to their competitors but does not explicitly teach automatically starting a competitive event via an administrator user interface which is taught by the following citations from Eggleston:
automatically initiate, by an event component, the event as defined, through the administrator user interface (Paragraph Number [0058] teaches the method may also include identifying activities that will aid the organization in achieving improved communication, assigning point values to the identified activities, and conducting a competition between the teams, in which each team is awarded points for completing the identified activities, and wherein the competition is patterned after a sports league. Paragraph Number [0072] teaches after formation of the teams, a schedule is automatically generated and the competition begins.  Each coach or commissioner may then update summaries on a template such as the template depicted in FIG. 6. Paragraph Number [0029] teaches exemplary organizations that may benefit from utilizing the methods and systems of the present invention include, but are not limited to ...restaurants. (See example of setting up the competitive structure in Paragraph Number [0069])).
Both Green and Eggleston are directed to competitive business analytics. Green discloses monitoring performance of workers at various quick-service restaurants and determining performance of particular restaurants compared to their competitors. Eggleston improves upon Green by disclosing automatically starting a competitive event via an administrator user interface. One of ordinary skill in the art would be motivated to 
As per claim 11, claim 11 recites a method that is substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claims 2 and 12, the combination of Green and Eggleston teaches each of the limitations of claims 1 and 11 respectively. 
In addition, Green teaches:
wherein the event information includes award information that identifies one or more awards that can potentially be awarded to the individual quick service restaurants participating in the event (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined 
As per claims 3 and 13, the combination of Green and Eggleston teaches each of the limitations of claims 1 and 2, and 11 and 12 respectively. 
In addition, Green teaches:
wherein the one or more hardware processors are further configured by machine-readable instructions to: determine one or more individual quick service restaurants from the quick service restaurants that are participating in the event, wherein the one or more individual quick service restaurants shall be provided with one or more individual awards from the one or more identified awards, wherein the determination is based on the obtained event-specific results (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, 
distribute the one or more individual awards from the one or more identified awards in accordance with the determination, wherein distribution includes a transfer of information to the individual restaurant-specific user interfaces associated with the individual quick service restaurants that have participated in the event (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, the servers can self-correct their behavior according to suggestions which may be provided by the system in response to the performance rating (or the factors which went into determining the performance rating). Employees can be awarded points based on their productivity scores.  These points can be displayed on the employees' units 14.  In addition, the system can be provided with an in-store monitor located so as to be viewed by the employees; and the employees points 
As per claims 4 and 14, the combination of Green and Eggleston teaches each of the limitations of claims 1-3 and 11-13 respectively. 
In addition, Green teaches:
wherein the one or more hardware processors are further configured by machine-readable instructions to: generate award notifications based on the distributed one or more individual awards from the one or more identified awards, wherein the award notifications are transferred to the individual restaurant-specific user interfaces associated with the individual quick service restaurants that have participated in the event, and subsequent to the generation of the award notifications, present presentations on the individual restaurant-specific user interfaces associated with the individual quick service restaurants, wherein the presentations are based on the award notifications for at least two of the individual quick service restaurants that have participated in the event. (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, the servers can self-correct their behavior according to suggestions which may be provided by the system in response to the performance rating (or the factors which went into determining the performance rating). Employees can be awarded points based on their productivity scores.  These 
As per claims 5 and 15, the combination of Green and Eggleston teaches each of the limitations of claims 1 and 11 respectively. 
In addition, Green teaches:
wherein the one or more hardware processors are further configured by machine-readable instructions to: effectuate presentation, on the administrator user interface for the event administrator, of information based on the individual sets of values of the one or more service metrics that have been determined during the event duration for at least two of the individual quick service restaurants that have participated in the event (Col. 
As per claims 6 and 16, the combination of Green and Eggleston teaches each of the limitations of claims 1 and 11 and 15 respectively. 
In addition, Green teaches:
wherein the one or more hardware processors are further configured by machine-readable instructions to: compare the individual sets of values of the one or more service metrics that have been determined during the event duration for the at least two of the individual quick service restaurants that have participated in the event (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form 
wherein the presentation, on the administrator user interface for the event administrator, includes information based on the comparison. (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for an certain shift, or for a particular time period, such as for a determined lime period (i.e., a chosen set of hours within a day) or a day, week, month, year, etc. (the shift is the event and the time duration would be the time from the start and end of the shift)).
As per claims 7 and 17, the combination of Green and Eggleston teaches each of the limitations of claims 1 and 11 respectively. 
In addition, Green teaches:
wherein the one or more service metrics include one or more of average service duration per instance of service being provided at the individual quick service restaurants, percentage of the instances of service being provided for which the service duration is at or below a service duration goal, and/or number of instances of service being provided at the individual quick service restaurants (Col. 19 line 42 - Col. 20 line 5 
As per claims 8 and 18, the combination of Green and Eggleston teaches each of the limitations of claims 1 and 11 respectively. 
In addition, Green teaches:
wherein the event timing information specifies an event stop date, and wherein the completion of the event occurs on the event stop date at the event stop time (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a 
As per claims 9 and 19, the combination of Green and Eggleston teaches each of the limitations of claims 1 and 11 respectively. 
In addition, Green teaches:
wherein the event spans multiple days and includes individual rounds of competition occurring on different days. (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for an certain shift, or for a particular time period, such as for a determined lime period (i.e., a chosen set of hours within a day) or a day, week, month, year, etc. (the shift is the event and the time duration would be the time from the start and end of the shift))
As per claims 10 and 20, the combination of Green and Eggleston teaches each of the limitations of claims 1 and 11 respectively. 

wherein the event duration is defined as a duration between 2 and 4 hours. (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for an certain shift, or for a particular time period, such as for a determined lime period (i.e., a chosen set of hours within a day) or a day, week, month, year, etc. (the shift is the event and the time duration would be the time from the start and end of the shift))..

Response to Arguments
Applicant’s arguments filed 2/25/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 2/25/2021, pgs. 13-14). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory 
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 2/25/2021, pgs. 14-16). Examiner respectfully disagrees. Examiner notes that new citations from the new Eggleston reference has been applied to the newly presented claim limitations as indicated above in the new 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the new 35 USC 103 rejections presented above


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624